Exhibit 10.1
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT made and entered into as of the Effective Date as
hereinafter defined, by and among VALASSIS COMMUNICATIONS, INC. (“VCI” or the
“Corporation”), a Delaware corporation whose principal place of business is
located at 19975 Victor Parkway, Livonia, Michigan, 48152, VALASSIS SALES &
MARKETING SERVICES, INC. (“VSMS”) and Robert A. Mason (the “Executive”).
          WHEREAS, effective January 1, 2002, VCI has reorganized its sales
organization to create VSMS and pursuant to such reorganization, the Executive
will be rendering services to VSMS.
     IN CONSIDERATION of the mutual promises, covenants and agreements set forth
below, it is hereby agreed as follows:
          1. Employment and Term.
          (a) The Corporation agrees to employ the Executive, and the Executive
agrees to remain in the employ of the Corporation, in accordance with the terms
and provisions of this Agreement for the period set forth below (the “Employment
Period”).
          (b) The Employment Period shall commence on January 1, 2002 (the
“Effective Date”) and shall continue until the close of business on June 30,
2003.
          2. Duties and Powers of Executive.
          (a) Position. During the Employment Period, the Executive shall serve
as Vice President of Sales, Targeted Print and Media Solutions.
          (b) Duties. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote substantially his full business time and attention during normal
business hours to the business and affairs of the Corporation and to the
discharge of his duties hereunder. The Executive shall perform his duties
hereunder subject to the customary oversight by the Executive Vice President of
Targeted Print and Media Solutions of the Corporation.
          3. Compensation.
          The Executive shall receive the following compensation for his
services hereunder to the Corporation:
          (a) Salary. The Executive’s annual base salary (“Annual Base Salary”),
payable not less often than biweekly, shall be at the annual rate of not less
than $115,000 commencing on January 1, 2002. The Board may from time to time
direct such upward adjustments in Annual Base Salary and other compensation and
benefits as the Board deems to be necessary or desirable, including, without
limitation, adjustments in order to reflect increases in the cost of living.
Annual Base Salary shall not be reduced after any increase thereof. Any increase
in Annual Base Salary and/or other compensation and benefits shall not serve to
limit or reduce any other obligation of the Corporation under this Agreement.
          (b) Bonus Program. Commencing on January 1, 2002, the Executive shall
be eligible for a bonus program (the “Bonus Program”) as set forth on Exhibit A
hereto. Such Bonus Program shall be effective for the period January 1, 2002
through December 31, 2002. Such Bonus Program shall be amended by the
Corporation, in its sole discretion, to cover subsequent years of the Employment
Period.
          (c) Retirement and Welfare Benefit Plans. During the Employment Period
and so long as the Executive is employed by the Corporation, he shall be
eligible to participate in all savings, retirement and welfare plans, practices,
policies and programs including, without limitation, Valassis Employees’ Profit
Sharing Plan, its 401(k) Retirement Savings Plan, its Flex Plan, its death
benefit plans, its disability benefit plans, and its medical, dental and health
and welfare plans (the “Plans”) applicable generally to employees and/or other
executives of the Corporation.





--------------------------------------------------------------------------------



 



          (d) Expenses. VSMS agrees to reimburse the Executive for all expenses,
including those for travel and entertainment, properly incurred by him in the
performance of his duties hereunder in accordance with policies established from
time to time by the Board, and the Executive shall account to the Corporation
for such expenses.
          (e) Fringe Benefits. During the Employment Period, VSMS shall furnish
an automobile to the Executive and pay all of the related expenses for gasoline,
insurance, maintenance and repairs.
          (f) Vacation and Other Absences. During the Employment Period and so
long as the Executive is employed by the Corporation, he shall be entitled to
paid vacation and such other paid absences whether for holidays, illness,
personal time or any similar purposes, in accordance with the plans, policies,
programs and practices of the Corporation in effect from time to time.
          4. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Corporation determines in good faith that Disability (as defined below) of the
Executive has occurred during the Employment Period, it may give to the
Executive written notice in accordance with Section 9(b) of this Agreement of
its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Corporation shall terminate effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that within the thirty (30) days after such receipt,
the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Corporation for a
period of at least 180 days during any 12-month period as a result of incapacity
due to mental or physical illness.
          (b) By the Corporation for Cause. The Corporation may terminate the
Executive’s employment during the Employment Period for Cause. For purposes of
this Agreement, “Cause” shall mean (i) the conviction of the Executive for the
commission of a felony; (ii) action by the Executive involving willful
malfeasance or gross negligence or failure to act by the Executive involving
material nonfeasance, which, at the time of such willful malfeasance or gross
negligence or material nonfeasance, has a materially adverse effect on the
Corporation and/or VSMS; or (iii) the failure by the Executive to follow
directives of the Executive Vice President of Targeted Print and Media Solutions
of the Corporation or the failure to meet reasonable performance standards
established by such executives of the Corporation.
          (c) Notice of Termination. Any termination by the Corporation for
Cause shall be communicated by Notice of Termination to the Executive in
accordance with Section 9(b) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon; (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated; and (iii) if the Date of Termination (as defined in
Section 4(d)) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice). The failure by the Corporation to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Corporation hereunder or preclude the
Corporation from asserting such fact or circumstance in enforcing the
Corporation’s rights hereunder.
          (d) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Corporation for Cause, the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be; (ii) if the Executive’s employment is terminated by the Corporation
other than for Cause or by reason of Death or Disability, the Date of
Termination shall be the date on which the Corporation notifies the Executive of
such termination; and (iii) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.
          5. Obligations of the Corporation upon Termination.
          (a) Termination Other Than for Cause. During the Employment Period, if
the Corporation shall terminate the Executive’s employment (other than in the
case of a termination for Cause) or the Executive’s employment shall terminate
by reason of death or Disability (termination in any such case referred to as
“Termination”):





--------------------------------------------------------------------------------



 



          (i) the Corporation shall pay to the Executive in a lump sum in cash
the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid and (2) any accrued vacation pay,
to the extent not theretofore paid. To the extent not theretofore paid, the sum
of the amounts described in clauses (1) and (2) shall be hereinafter referred to
as the “Accrued Obligations.” The amounts specified in this Section 5(a)(i)
shall be paid within 30 days after the Date of Termination; and
          (ii) in the event of Termination other than by reason of the
Executive’s death or Disability, then beginning on the biweekly payment date
next following the Termination and on each biweekly payment date thereafter
until the end of the Employment Period (the period from such Date of Termination
until the end of the Employment Period herein called the “Severance Period”),
the Corporation shall pay to the Executive an amount equal to the biweekly
installment of the Executive’s Annual Base Salary in effect as of such Date of
Termination; and
          (iii) in the event of Termination other than by reason of the
Executive’s death or Disability, the Corporation shall pay to the Executive in a
lump sum in cash within 30 days after the Date of Termination a bonus in an
amount equal to the then current Annual Base Salary, whether or not earned; and
          (iv) in the event of Termination other than by reason of the
Executive’s death or Disability, then, during the Severance Period, the
Corporation shall continue medical and welfare benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided if
the Executive’s employment had not been terminated, such benefits to be in
accordance with the most favorable medical and welfare benefit plans, practices,
programs or policies (the “M&W Plans”) of the Corporation as in effect and
applicable generally to other executives of the Corporation and their families
during the 90-day period immediately preceding the Date of Termination or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other executives of the Corporation (but on a prospective basis
only unless, and then only to the extent, such more favorable M&W Plans are by
their terms retroactive), provided, however, that if the Executive becomes
re-employed with another employer and is eligible to receive medical or other
welfare benefits under another employer-provided plan, the benefits under the
M&W Plans shall be reduced as provided in Section 6 of this Agreement. For
purposes of determining eligibility of the Executive for benefits under the M&W
Plans, the Executive shall be considered to have remained employed until the end
of the Severance Period.
          (b) Termination by the Corporation for Cause. Subject to the
provisions of Section 6 of this Agreement, if the Executive’s employment shall
be terminated for Cause during the Employment Period, the Corporation shall have
no further obligations to the Executive under this Agreement other than the
obligation to pay to the Executive Annual Base Salary through the Date of
Termination plus the amount of any compensation previously deferred by the
Executive, in each case to the extent theretofore unpaid.
          6. Full Settlement; Mitigation.
          The Executive shall make reasonable efforts to mitigate damages by
seeking other comparable employment. To the extent that the Executive shall
receive compensation or benefits from such other employment, the payments to be
made and the benefits to be provided by the Corporation as provided in this
Agreement shall be correspondingly reduced. If the Executive shall fail to make
reasonable efforts to mitigate damages by seeking other comparable employment,
the Corporation’s obligations under this Agreement shall cease until such time
as the Executive commences to make such efforts. If the Executive finally
prevails with respect to any dispute among the Corporation, the Executive or
others as to the interpretation, terms, validity or enforceability of (including
any dispute about the amount of any payment pursuant to) this Agreement, the
Corporation agrees to pay all legal fees and expenses which the Executive may
reasonably incur as a result of any such dispute; provided, however, that if the
Executive is not entitled to recover such legal fees and expenses pursuant to
the foregoing provisions of this Section 6, the Executive shall not be entitled
to recover any such legal fees or expenses, and he hereby waives any rights to
such recovery, under any provision of the By-laws (now or hereafter in effect)
of the Corporation which provide for indemnification of or payment to the
Executive of legal fees and expenses.
          7. Confidential Information and Competitive Conduct.
          (a) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Corporation and VSMS all secret, confidential
information, knowledge or data relating to the Corporation or any of their
affiliated companies, and its respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Corporation
and VSMS or any of their affiliated companies and which shall not have been or
now or hereafter have become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
During the Employment Period and for a period of five years thereafter, the
Executive shall not, without the prior written consent of the Corporation or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Corporation, VSMS
and those designated by them.





--------------------------------------------------------------------------------



 



          (b) Covenant Not to Compete or Solicit. During the Employment Period,
the Executive shall not offer or sell any products or services that compete with
the businesses of VCI or VSMS, nor shall he render services to any firm, person
or corporation so competing with VCI or VSMS, nor shall he have any interest,
direct or indirect, in any business that is so competing with the businesses of
VCI or VSMS; provided, however, that ownership of five percent or less of any
class of debt or equity securities which are publicly traded securities shall
not be a violation of this covenant. The foregoing provisions of this Section
7(b) shall be extended, at the option of VCI, for up to two additional years
after the end of the Employment Period so long as VCI shall pay to the Executive
with respect to each year as to which it has exercised its option an amount
equal to the Executive’s then Annual Base Salary in biweekly installments during
such year. The first year of such extension shall be exercised at the option of
VCI upon written notice to the Executive not later than 60 days prior to the end
of the Employment Period. The second year of such extension shall be exercised
at the option of VCI upon written notice to the Executive not later than 60 days
prior to the end of the exercised first year of such extension. So long as the
Executive is employed hereunder, and for any additional period of time described
in the preceding sentences, the Executive shall not, directly or indirectly,
(i) solicit any employee of VCI or VSMS or their respective affiliates with a
view to inducing or encouraging such employee to leave the employ of VCI or VSMS
or their respective affiliates for the purpose of being hired by the Executive
or any employer affiliated with the Executive or (ii) solicit, take away,
attempt to take away, or otherwise interfere with VCI’s or VSMS’ or their
affiliates’ business relationship with any of their respective customers.
          (c) In the event of a breach or threatened breach of this Section 7,
the Executive agrees that the Corporation and VSMS shall be entitled to
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, the Executive acknowledging that damages would be
inadequate and insufficient.
          8. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Corporation shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representative.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Corporation, VSMS and their successors and assigns.
          9. Miscellaneous.
          (a) The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended,
modified, repealed, waived, extended or discharged except by an agreement in
writing signed by the party against whom enforcement of such amendment,
modification, repeal, waiver, extension or discharge is sought. No person, other
than pursuant to a resolution of the Board or a committee thereof, shall have
authority on behalf of the Corporation or VSMS to agree to amend, modify,
repeal, waive, extend or discharge any provision of this Agreement or anything
in reference thereto.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
Robert A. Mason
c/o Valassis Communications, Inc.
19975 Victor Parkway
Livonia, MI 48152





--------------------------------------------------------------------------------



 



If to the Corporation:
Valassis Communications, Inc.
19975 Victor Parkway
Livonia, MI 48152
Attention: Barry P. Hoffman, Esq.
and
Valassis Sales & Marketing Services, Inc.
19975 Victor Parkway
Livonia, MI 48152
Attention: President
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Corporation may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
          (e) This instrument contains the entire agreement of the Executive,
the Corporation and VSMS with respect to the subject matter hereof, and all
promises, representations, understandings, arrangements and prior agreements are
merged herein and superseded hereby.
          IN WITNESS WHEREOF, the Executive, VSMS and, pursuant to due
authorization from its Board of Directors, the Corporation has caused this
Agreement to be executed as of the day and year first above written.

            VALASSIS COMMUNICATIONS, INC.
      By:   /s/ Barry P. Hoffman       Title: Secretary                VALASSIS
SALES & MARKETING SERVICES, INC.
      By : /s/ Jeffrey S. Blackman       Title: Secretary            /s/ Robert
A. Mason                





--------------------------------------------------------------------------------



 



         

AMENDMENT
TO
EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
January 6, 2003 by and between Valassis Communications, Inc., Valassis Sales &
Marketing Services, Inc. (collectively the “Corporations”) and Robert A. Mason
(the “Executive”).
          WHEREAS, the Corporations and the Executive entered into that certain
Employment Agreement effective as of January 1, 2002 (the “Employment
Agreement”); and
          WHEREAS, the Corporations and the Executive desire to amend the
Employment Agreement to extend the term of employment under the Employment
Agreement.
          NOW THEREFORE, in consideration of the above recitals, the parties
hereto agree as set forth below.
          1. Section 1(b) of the Employment Agreement shall be amended to read
in its entirety as follows:
     “The Employment Period shall commence as of January 1, 2002 (the “Effective
Date”) and shall continue until the close of business on September 30, 2005.”
          2. The first sentence of Section 3(a) of the Employment Agreement
shall be amended to read as follows:
     “The Executive’s Annual Base Salary (“Annual Base Salary”), payable on a
biweekly basis, shall be at the annual rate of not less than $133,000 effective
January 1, 2003.”
          3. All other terms of the Employment Agreement shall remain in full
force and effect.
          4. This instrument, together with the Employment Agreement, contains
the entire agreement of the parties with respect to the subject matter hereof.
          IN WITNESS WHEREOF, the Executive and the Corporations have caused
this Agreement to be executed as of the day and year first above written.

            VALASSIS COMMUNICATIONS, INC.
      By:   /s/ Barry P. Hoffman         Title: Secretary               
VALASSIS SALES & MARKETING SERVICES, INC.
      By:   /s/ MaryAnn D. Rivers         Title: Vice President and Treasurer   
          /s/ Robert A. Mason                





--------------------------------------------------------------------------------



 



         

AMENDMENT
TO
EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
January 28, 2004 by and between Valassis Communications, Inc., Valassis Sales &
Marketing Services, Inc. (collectively the “Corporations”) and Robert A. Mason
(the “Executive”).
          WHEREAS, the Corporations and the Executive entered into that certain
Employment Agreement effective as of January 1, 2002 as amended on January 6,
2003 (the “Employment Agreement”); and
          WHEREAS, the Corporation and the Executive desire to amend the
Employment Agreement to reflect an increase in the Executive’s Annual Base
Salary.
          NOW THEREFORE, in consideration of the above recitals, the parties
hereto agree as set forth below.
          1. The first sentence of Section 3(a) of the Employment Agreement
shall be amended to read as follows:
     “The Executive’s Annual Base Salary (“Annual Base Salary”), payable on a
biweekly basis, shall be at the annual rate of not less than $155,000 effective
January 1, 2004.”
          2. All other terms of the Employment Agreement shall remain in full
force and effect.
          3. This instrument, together with the Employment Agreement, contains
the entire agreement of the parties with respect to the subject matter hereof.
          IN WITNESS WHEREOF, the Executive and the Corporations have caused
this Agreement to be executed as of the day and year first above written.

            VALASSIS COMMUNICATIONS, INC.
      By:   /s/ Barry P. Hoffman         Title: Secretary               
VALASSIS SALES & MARKETING SERVICES, INC.
      By:   /s/ Jeffrey S. Blackman         Title: Secretary              /s/
Robert A. Mason                





--------------------------------------------------------------------------------



 



         

AMENDMENT
TO
EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
January 1, 2005 by and between Valassis Communications, Inc., Valassis Sales &
Marketing Services, Inc. (collectively the “Corporations”) and Robert A. Mason
(the “Executive”).
          WHEREAS, the Corporations and the Executive entered into that certain
Employment Agreement effective as of January 1, 2002 as amended on January 6,
2003 and January 28, 2004 (the “Employment Agreement”); and
          WHEREAS, the Corporation and the Executive desire to amend the
Employment Agreement to extend the term of employment under the Employment
Agreement.
          NOW THEREFORE, in consideration of the above recitals, the parties
hereto agree as set forth below.
          1. Section 1(b) of the Employment Agreement shall be amended to read
in its entirety as follows:
     “The Employment Period shall commence as of January 1, 2002 (the “Effective
Date”) and shall continue until the close of business on June 30, 2007.
          2. The first sentence of Section 3(a) of the Employment Agreement
shall be amended to read as follows:

    “The Executive’s Annual Base Salary (“Annual Base Salary”), payable on a
biweekly basis, shall be at the annual rate of not less than $170,000 effective
January 1, 2005.”

          3. All other terms of the Employment Agreement shall remain in full
force and effect.
          4. This instrument, together with the Employment Agreement, contains
the entire agreement of the parties with respect to the subject matter hereof.
          IN WITNESS WHEREOF, the Executive and the Corporation have caused this
Agreement to be executed as of the day and year first above written.

            VALASSIS COMMUNICATIONS, INC.
      By:   /s/ Barry P. Hoffman         Title: Secretary               
VALASSIS SALES & MARKETING SERVICES, INC.
      By:   /s/ Rick Herpich         Title: President                    /s/
Robert A. Mason                





--------------------------------------------------------------------------------



 



         

AMENDMENT
TO
EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
February 12, 2007 by and between Valassis Communications, Inc., ADVO, Inc.
(collectively the “Corporations”) and Robert A. Mason (the “Executive”).
          WHEREAS, the Corporations and the Executive entered into that certain
Employment Agreement effective as of January 1, 2002 as amended on January 6,
2003, January 28, 2004 and January 1, 2005 (the “Employment Agreement”); and
          WHEREAS, the Corporation and the Executive desire to amend the
Employment Agreement to extend the term of employment under the Employment
Agreement.
          NOW THEREFORE, in consideration of the above recitals, the parties
hereto agree as set forth below.
          1. Section 2(a) of the Employment Agreement shall be amended to read
in its entirety as follows:
     “During the Employment Period, the Executive shall serve as President and
Chief Executive Officer, ADVO, Inc.”
          2. The first sentence of Section 3(a) of the Employment Agreement
shall be amended to read as follows:
     “The Executive’s Annual Base Salary (“Annual Base Salary”), payable on a
biweekly basis, shall be at the annual rate of not less than $275,000 effective
March 2, 2007.”
          3. All other terms of the Employment Agreement shall remain in full
force and effect.
          4. This instrument, together with the Employment Agreement, contains
the entire agreement of the parties with respect to the subject matter hereof.
          IN WITNESS WHEREOF, the Executive and the Corporation have caused this
Agreement to be executed as of the day and year first above written.

            VALASSIS COMMUNICATIONS, INC.
      By:   /s/ Barry P. Hoffman         Title: Secretary              ADVO,
INC.
      By:   /s/ Steven Mitzel         Title: Senior Vice President, Chief
Financial Officer              /s/ Robert A. Mason                





--------------------------------------------------------------------------------



 



         

AMENDMENT
TO
EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
December 30, 2008 by and between Valassis Communications, Inc. (the
“Corporation”), Valassis Sales & Marketing Services, Inc., Robert Mason (the
“Executive”).
          WHEREAS, the Corporation and the Executive entered into that certain
Employment Agreement effective as of January 1, 2002 as amended on January 6,
2003, January 28, 2004, January 1, 2005 and February 12, 2007 (the “Employment
Agreement”); and
          WHEREAS, the Corporation and the Executive desire to further amend the
Employment Agreement to extend the term of employment under the Employment
Agreement, to amend section 3(b), and to comply with Section 409A of the
Internal Revenue Code.
          NOW THEREFORE, in consideration of the above recitals, the parties
hereto agree as set forth below.
          1. Section 1(b) of the Employment Agreement shall be amended to read
in its entirety as follows:
     “The Employment Period shall commence as of January 1, 2002 (the “Effective
Date”) and shall continue until the close of business on December 31, 2010.”
          2. Section 3(b) of the Employment Agreement shall be amended to add a
new paragraph at the end of such Section as follows:
“Notwithstanding the foregoing, with respect to the calendar year beginning on
January 1, 2009 only, in lieu of the bonus provided under the first paragraph of
this Section 3(b), the Executive shall be eligible to receive an annual cash
bonus of up to 100% of the Annual Base Salary on the following basis: (i) 50% in
accordance with the targets set by the Committee; and (ii) 50% in accordance
with performance targets set by the Chairman, President and Chief Executive
Officer of the Corporation. Any bonus granted hereunder shall be paid after the
end of the twelve-month performance period when the Committee has determined
that applicable targets have been met but in no event later than 60 days after
the end of such period. Notwithstanding anything to the contrary contained
herein, with respect to the bonus payable for the performance period beginning
on January 1, 2009 and ending on December 31, 2009, the Committee shall have the
sole and absolute discretion to reduce or eliminate such bonus prior to payment,
without the necessity of the Executive’s consent, whether or not such bonus is
then earned or otherwise payable by its terms. All determinations regarding the
cash bonus and whether it is earned or paid shall be made by the Committee, in
its sole and absolute discretion. The Executive shall also be entitled to
participate in any programs of the Corporation enabling employees to apply all
or part of any bonus to the purchase of the Corporation’s stock and receive
matching grants.”
          3. A new sentence is added to the end of Section 3(d) of the
Employment Agreement as follows:
“Any such reimbursements shall be made within thirty (30) days after the proper
delivery by the Executive of such evidence of expenses that the Corporation may
require, but in no event will the reimbursement payment be made later than the
end of the calendar year following the calendar year in which the expense is
incurred.”
          4. A new sentence is added to the end of Section 3(e) of the
Employment Agreement as follows:
“Any amounts paid by the Corporation hereunder shall be made within thirty
(30) days after the proper delivery by the Executive of such evidence of
expenses that the Corporation may require, but in no event will the
reimbursement payment be made later than the end of the calendar year following
the calendar year in which the expense is incurred.”





--------------------------------------------------------------------------------



 



          5. Section 5(a)(iii) of the Employment Agreement shall be amended by
adding the following parenthetical at the end of such subsection:
“(or, with respect to any employment termination that occurs during the calendar
year 2009, an amount equal to 100% of the maximum annual cash bonus for such
year, whether or not earned, as determined under the Section 3(b) of this
Agreement)”
          6. The first sentence of Section 5(a)(iv) of the Employment Agreement
shall be amended to add the following language after “medical and welfare
benefits”, in the first place where such phrase appears:
“on a monthly basis”
          7. The following sentences shall be added to Section 5(a)(iv) of the
Employment Agreement:
“The parties intend that continued coverage under the M&W Plans shall not
constitute a ‘deferral of compensation’ under Treas. Reg. Section 1.409A-1(b)
during the period the Executive would be entitled to continuation coverage under
Section 4980B (COBRA) (typically 18 months) or during any period in which such
continued coverage qualifies as a ‘limited payment’ of an ‘in kind’ benefit
under Treas. Reg. Section 1.409A-1(b)(9)(v)(C) and (D). Any portion of the
continued coverage under the M&W Plans that is subject to Section 409A of the
Code is intended to qualify as a ‘reimbursement or in-kind benefit plan’ under
Treas. Reg. Section 1.409A-3(i)(1)(iv). If the Corporation reimburses the
Executive for the amount of any benefit under this subsection (iv), such
reimbursement shall be made on or before the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred. In no event
shall the amount that the Corporation pays for any such benefit in any one year
affect the amount that it will pay in any other year, and in no event shall the
benefits described in this paragraph be subject to liquidation or exchange.”
          8. Section 5(a) of the Employment Agreement is amended by adding a new
subsection (v) to read as follows:
“(v) Notwithstanding the payment schedules contained elsewhere in this
Section 5, to the extent necessary to comply with the requirements of
Section 409A of the Code, if the Executive is a ‘specified employee’ (as defined
below) at the time of his termination of employment, the payments under
Section 5(a)(ii) shall not be made before the date which is six (6) months and
one (1) day after the date of the Executive’s termination of employment (or, if
earlier, the date of his death). For purposes of the preceding sentence, a
‘specified employee’ shall have the meaning set forth in Section 1.409A-1(i) of
the Final Regulations under Section 409A of the Code. As provided by
Section 409A of the Code and the regulations thereunder, however, no delay shall
apply to payments under Section 5(a)(ii) of the Employment Agreement to the
extent the aggregate amount of such payments does not exceed the lesser of: two
(2) times the Executive’s annualized compensation based upon his annual rate of
pay for services provided to the Corporation for the calendar year preceding the
Corporation’s taxable year in which the Executive has a ‘separation from
service’ (as such term is used in Section 409A of the Code) or two (2) times the
limit on compensation set forth in Section 401(a)(17) of the Code for the year
in which the Executive has a separation from service (the ‘Designated
Compensation Amount’). Any (1) amounts otherwise payable under the terms of
Section 5(a)(ii) during the six (6) month period beginning on the date of the
Executive’s termination of employment that are in excess of the Designated
Compensation Amount and (2) other payments under this Section 5 that are delayed
as provided for in this Section 5(c) will be paid in full within thirty
(30) days after the end of such six (6) month period, with the remaining
payments made on the schedule provided in the applicable subsection of this
Section 5.”
          9. The following sentence shall be added to Section 6 of the
Employment Agreement:
“Any amounts paid by the Corporation under this paragraph shall be made within
thirty (30) days after the proper delivery by the Executive of such evidence of
legal fees and expenses that the Corporation may require, but in no event will
the reimbursement payment be made later than the end of the calendar year
following the calendar year in which the expense is incurred.”
          10. Section 7(b) of the Employment Agreement is amended by deleting
the words:
“The foregoing provisions of this Section 7(b) shall be extended at the option
of VCI” and replacing them with the following:





--------------------------------------------------------------------------------



 



“The Corporation, at its sole option and in its sole discretion, may choose to
subject the Executive to additional non-competition and non-solicitation
restrictions”.
          11. Section 9 of the Employment Agreement shall be amended to insert a
new subsection (f) to read in its entirety as follows:
“(f) The parties intend that the payments and benefits provided for in this
Agreement to either be exempt from Section 409A of the Code or be provided in a
manner that complies with Section 409A of the Code. Notwithstanding anything
contained herein to the contrary, all payments and benefits which are payable
upon a termination of employment hereunder shall be paid or provided only upon
those terminations of employment that constitute a ‘separation from service’
from the Corporation within the meaning of Section 409A of the Code (determined
after applying the presumptions set forth in Treas. Reg.
Section 1.409A-1(h)(1)).”
          12. All other terms of the Employment Agreement shall remain in full
force and effect.
          13. This instrument, together with the Employment Agreement, contains
the entire agreement of the parties with respect to the subject matter hereof.
          IN WITNESS WHEREOF, the Executive and the Corporation have caused this
Agreement to be executed as of the day and year first above written.

            VALASSIS COMMUNICATIONS, INC.
      By:   /s/ Todd L. Wiseley         Title: Secretary                VALASSIS
SALES & MARKETING SERVICES, INC.
      By:   /s/ Todd L. Wiseley         Title: Vice President              /s/
Robert A. Mason                





--------------------------------------------------------------------------------



 



         

AMENDMENT
TO
EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
December 31, 2009 by and between Valassis Communications, Inc. (the
“Corporation”), Valassis Sales & Marketing Services, Inc., Robert Mason (the
“Executive”).
          WHEREAS, the Corporation and the Executive entered into that certain
Employment Agreement effective as of January 1, 2002 as amended on January 6,
2003, January 28, 2004, January 1, 2005, February 12, 2007 and December 30, 2008
(the “Employment Agreement”); and
          NOW THEREFORE, in consideration of the above recitals, the parties
hereto agree as set forth below.
          1. Section 1(b) of the Employment Agreement shall be amended to read
in its entirety as follows:
     “The Employment Period shall commence as of January 1, 2002 (the “Effective
Date”) and shall continue until the close of business on December 31, 2011.”
          2. All other terms of the Employment Agreement shall remain in full
force and effect.
          3. This instrument, together with the Employment Agreement, contains
the entire agreement of the parties with respect to the subject matter hereof.
          IN WITNESS WHEREOF, the Executive and the Corporation have caused this
Agreement to be executed as of the day and year first above written.

            VALASSIS COMMUNICATIONS, INC.
      By:   /s/ Todd L. Wiseley         Title: Secretary                VALASSIS
SALES & MARKETING SERVICES, INC.
      By:   /s/ Todd L. Wiseley         Title: Vice President              /s/
Robert A. Mason                





--------------------------------------------------------------------------------



 



         

AMENDMENT
TO
EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
June 15, 2010 by and between Valassis Communications, Inc. (the “Corporation”)
and subsidiaries and the Executive named below (the “Executive”).
          WHEREAS, the Corporation and the Executive currently are parties to an
Employment Agreement (the “Employment Agreement”) and wish to amend the
Employment Agreement; and
          NOW THEREFORE, in consideration of the above recitals, the parties
hereto agree as set forth below:
          1. The Employment Agreement shall be amended to include the following
as an Exhibit at the end of the Employment Agreement:
“Exhibit
Notwithstanding any provision of this Agreement to the contrary, the terms of
the Company’s Vice President (Career Level 2) Compensation and Benefits Policy
(as amended from time to time) regarding Severance and Change in Control
benefits (paragraphs 7 and 8, respectively) shall govern the treatment of the
Executive in the event that such terms are more favorable to the Executive than
those set forth in this Agreement.”
          2. All other terms of the Employment Agreement shall remain in full
force and effect and shall be unaffected by this Amendment.
          IN WITNESS WHEREOF, the Executive and the Corporation have caused this
Agreement to be executed as of the day and year first above written.

     
EXECUTIVE
  VALASSIS COMMUNICATIONS, INC.
 
   
/s/ Robert A. Mason
  By: Todd L. Wiseley





--------------------------------------------------------------------------------



 



AMENDMENT
TO
EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made
February 17, 2011 by and between Valassis Communications, Inc. (the
“Corporation”), Valassis Sales & Marketing Services, Inc., Robert Mason (the
“Executive”).
          WHEREAS, the Corporation and the Executive entered into that certain
Employment Agreement effective as of January 1, 2002 as amended on January 6,
2003, January 28, 2004, January 1, 2005, February 12, 2007, December 31, 2009
and June 15, 2010 (the “Employment Agreement”); and
          NOW THEREFORE, in consideration of the above recitals, the parties
hereto agree as set forth below.
          1. The first sentence of Section 3(a) of the Employment Agreement
shall be amended to read as follows:
“The Executive’s Annual Base Salary (“Annual Base Salary”), payable on a
biweekly basis, shall be at the annual rate of not less than $314,580 effective
January 1, 2011.”
          2. Section 1(b) of the Employment Agreement shall be amended to read
in its entirety as follows:
“The Employment Period shall commence as of January 1, 2002 (the “Effective
Date”) and shall continue until the close of business on June 30, 2013.”
          3. Section 2(a) of the Employment Agreement shall be amended to read
as follows:
“The Executive shall serve as Executive Vice President, Sales & Marketing. This
title is subject to change during the employment period.”
          4. Section 3 of the Employment Agreement shall be amended to add a new
paragraph at the end of such Section as follows:

  (e)   During the Employment Period, the Corporation shall furnish to the
Executive financial planning, tax and estate preparation services.

          4. Section 4 of the Employment Agreement shall be amended to add a new
paragraph at the end of such Section as follows:

  (f)   The Company reserves the right to require Employee to relocate
Employee’s principal place of business to the Company’s headquarters in Livonia,
Michigan (“Headquarters”) and to relocate Employee’s household to within 100
miles of Headquarters by providing reasonable notice of the requirement.
Requiring such relocation shall not comprise a termination or other breach of
this Agreement. Employee’s refusal or failure to timely relocate in compliance
with such notice of relocation requirement shall comprise a voluntary
resignation and Employee shall not be entitled to severance pay or further
compensation under this Agreement or otherwise thereafter.

          5. All other terms of the Employment Agreement shall remain in full
force and effect.
          6. This instrument, together with the Employment Agreement, contains
the entire agreement of the parties with respect to the subject matter hereof.





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive and the Corporation have caused this
Agreement to be executed as of the day and year first above written.

            VALASSIS COMMUNICATIONS, INC.
      By:   /s/ Todd L. Wiseley         Title: Secretary                VALASSIS
SALES & MARKETING SERVICES, INC.
      By:   /s/ Todd L. Wiseley         Title: Vice President              /s/
Robert A. Mason                

